         Case 1:19-cv-01974-TNM Document 29 Filed 08/20/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



COMMITTEE ON WAYS AND MEANS,
UNITED STATES HOUSE OF
REPRESENTATIVES,

                             Plaintiff,
                                                         ORAL ARGUMENT REQUESTED
       vs.
                                                         Case No. 1:19-cv-01974-TNM
UNITED STATES DEPARTMENT OF THE
TREASURY, et al.,

                             Defendants.



                 PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure and Local Civil Rule 7,

Plaintiff Committee on Ways and Means of the United States House of Representatives moves

for summary judgment on all claims stated in the Complaint. There are no genuine issues of

material fact and, for all the reasons set forth in the accompanying Memorandum of Law in

Support of Plaintiff’s Motion for Summary Judgment, the Committee is entitled to judgment as a

matter of law. A proposed order is submitted herewith.




                                               1
        Case 1:19-cv-01974-TNM Document 29 Filed 08/20/19 Page 2 of 2



                                   Respectfully submitted,


                                   /s/ Douglas N. Letter
                                   Douglas N. Letter (D.C. Bar No. 253492),
                                       General Counsel
                                   Todd B. Tatelman (VA Bar No. 66008),
                                       Deputy General Counsel
                                   Megan Barbero (MA Bar No. 668854),
                                       Associate General Counsel
                                   Josephine Morse (D.C. Bar No. 1531317),
                                       Associate General Counsel
                                   Brooks M. Hanner (D.C. Bar No. 1005346),
                                       Assistant General Counsel
                                   Sarah E. Clouse (MA Bar No. 688187)
                                       Attorney

                                   OFFICE OF GENERAL COUNSEL
                                   U.S. HOUSE OF REPRESENTATIVES
                                   219 Cannon House Office Building
                                   Washington, D.C. 20515
                                   Telephone: (202) 225-9700
                                   douglas.letter@mail.house.gov

                                   Counsel for Plaintiff Committee on Ways and
                                   Means, U.S. House of Representatives

August 20, 2019




                                      2
